Title: To James Madison from Joseph Pulis, 1 January 1806 (Abstract)
From: Pulis, Joseph
To: Madison, James


                    § From Joseph Pulis. 1 January 1806, Malta. In fulfillment of his duty, shares with JM that last December he received JM’s letter containing the laws established by Congress last July. Will conform to them as occasion requires. Also gives JM information that approximately seven thousand British troops left this port on 2 Nov. and that news was recently received that they were disembarked in the vicinity of Naples.
                    The troubles in Cairo continue and the battles between the Mamelukes and the Arnauts are frequent.
                    Encloses a detailed report of the arrivals of American ships in this port. Assures JM he is always awaiting JM’s orders, which he will assiduously execute.
                